NUMBER 13-20-00306-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG

QUINTIN MONTGOMERY,                                                     Appellant,

                                         v.

THE STATE OF TEXAS,                                                      Appellee.


                   On appeal from the 36th District Court
                      of San Patricio County, Texas.


                      MEMORANDUM OPINION
   Before Chief Justice Contreras and Justices Longoria and Perkes
          Memorandum Opinion by Chief Justice Contreras

       Appellant, Quintin Montgomery, attempted to appeal convictions for assault on

public servant and tampering with physical evidence.    However, the trial court has

certified that “the defendant has waived the right of appeal.”   See TEX. R. APP. P.

25.2(a)(2).
       On July 22, 2020, the Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On July 29, 2020, counsel filed a letter brief with this Court. Counsel’s response

does not establish: (1) that the certification currently on file with this Court is incorrect, or

(2) that appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this appeal is

DISMISSED. Any pending motions are DENIED as moot.


                                                           DORI CONTRERAS
                                                           Chief Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
19th day of November, 2020.




                                               2